Case 1:20-cv-03109-RM-NRN Document 18 Filed 02/08/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge Raymond P. Moore

  Civil Action No. 20-cv-03109-RM-NRN

  LARRY EDWARDS,

         Plaintiff,

  v.

  EASTERN HOTEL GROUP, LLC d/b/a ECONOLODGE CANON CITY,
  NAHID SULTANA, and
  LUTFUL LATIF,

        Defendants
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         Plaintiff’s action, between private parties, is based on two claims alleging violations of

  the Colorado Anti-Discrimination Act and the Americans with Disabilities Act. (ECF No. 1.)

  This matter is now before the Court sua sponte after reviewing Defendants’ answer which raises

  the following as “defenses and affirmative defenses”: “The imposition of damages in this matter

  would violate Defendant[s’] Eighth Amendment protection against excessive fines in violation of

  the Colorado Constitution and the United State[s] Constitution.” (ECF No. 16.) Thus, it appears

  that Defendants may be challenging the constitutionality of a federal and/or state statute

  governing damages in this action. If so, Defendants were required to provide notice to the court

  and the United States and/or state attorney general, but the Court is unable to determine this has

  occurred.

         Specifically, Fed. R. Civ. P. 5.1(a)(1) provides that a party who files a pleading drawing

  into question the constitutionality of a federal or state statute must:
Case 1:20-cv-03109-RM-NRN Document 18 Filed 02/08/21 USDC Colorado Page 2 of 2




         (1) file a notice of constitutional question stating the question and identifying the
             paper that raises it, if:

             (A) a federal statute is questioned and the parties do not include the United
                 States, one of its agencies, or one of its officers or employees in an
                 official capacity; or

             (B) a state statute is questioned and the parties do not include the state, one of
                 its agencies, or one of its officers or employees in an official capacity.

  The party must also serve the notice and paper on the appropriate persons. Fed. R. Civ. P.

  5.1(a)(2). Accordingly, based on the record at hand, it is

         ORDERED that by Tuesday, February 16, 2021, Defendants shall file a notice either

  showing compliance with Fed. R. Civ. P. 5.1 or showing that compliance is not required.

         DATED this 8th day of February, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   2
